DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim 24 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/10/22.
Applicant’s election without traverse of claims 11-23 in the reply filed on 1/10/22 is acknowledged.

Claims 11-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 1 is indefinite because it is unclear where the preamble of the claim ends and the body, i.e., the method steps, of the claim begins.  A transition phrase is missing.
 	Claim 1 is indefinite because positively recited method steps are missing.  
 	Corrections are required.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 11,12,18,22, and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baba et al (US 2002/0031999).  Baba et al teach the claimed process as evidenced at paragraphs 0011-0015,0024-0029, and 0035; and figs 1-4.
 	Regarding claim 11. (Previously Presented) A method for manufacturing a motor vehicle air flap apparatus (Baba et al : vent device 1) for quantitatively controlling a cooling air flow in a vehicle space, the air flap apparatus encompassing: an apparatus frame (Baba et al : housing 2) having a passthrough opening; at least one air flap (Baba et al : blades 3) that extends along a flap axis and is mounted on the apparatus frame pivotably, around a pivot axis that is at least one of parallel to and coaxial with the flap axis, between two operational positions providing different coverage of the passthrough opening; such that the method for manufacturing at least some of the components of the motor vehicle air flap apparatus encompasses an injection-molding method (Baba et al: paras. 0011-0015; injection molding a housing and then injection molding blades within the housing), wherein the method encompasses, for the manufacture of at least two components of the motor vehicle air flap apparatus which are connected to one another by positive engagement, an assembly injection-molding step with which one of the at least two components is manufactured in local positive engagement with a respective other of the at least two components (Baba et al: paras. 0011-0015; injection molding a housing and then injection molding blades within the housing, wherein the housing is molded with shaft holes 6 into which support shafts 9 of the blades are 
 	Regarding claim 12. (Previously Presented) The method according to Claim 11, wherein the at least two components encompass an air-flap-side air-flap bearing portion having a pivot bearing configuration (Baba et al: support shafts 9 constitutes the claimed bearing portion having a pivot bearing configuration; fig 2), defining the pivot axis, for pivotable mounting of the at least one air flap, and an apparatus-frame-side apparatus-frame bearing portion having a counterpart Page 2 of 5pivot bearing configuration (Baba et al: shaft holes 6 constitutes the claimed frame bearing portion having a counterpart pivot bearing configuration; fig 2), defining a bearing axis, for pivotable reception of the pivot bearing configuration having the pivot axis coaxial with the bearing axis.  
  	Regarding claim 18. (Previously Presented) The method according to Claim 14, wherein the motor vehicle air flap apparatus comprises a plurality of air flaps having mutually parallel flap axes and pivot axes, one of the at least two components being a component group made up of the air flap portion and the entraining arm (Baba et al: figs 1-2).  
 	Regarding claim 22. (Previously Presented) The method according to Claim 11, wherein the at least two components are manufactured by injection molding from thermoplastic materials having different shrinkage behaviors (Baba et al: paras. 0011-0015 and 0035; additives to affect the shrinkage rate of both injected materials constitutes the different shrinkage behaviors).  
 	Regarding claim 23. (Previously Presented) The method according to Claim 22, wherein the different shrinkage behaviors are different coefficients of thermal expansion .

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baba et al (US 2002/0031999).  The above teachings of Baba et al are incorporated hereinafter.  Regarding claim 20, the specific design of a molding is a mere obvious matter of choice dependent on the desired final product.  Since flap bearing portions also being an end cap for the bearing portion are well-known in the vent art, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to design the bearing portion of Baba et al to also be an end cap in order to ensure a proper connection between the blade and the housing.  Regarding claim 21, extrusion molding of blades are well-known in the vent art for its reduced risk of damaging a housing.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to extrusion mold the blade within the housing of Baba et al in order to reduce damage to the housing during molding of the blade.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following USPNs teach molding of vents:4702156,4414170,5350555, and 7229582.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMUND H LEE whose telephone number is (571)272-1204. The examiner can normally be reached M-Th 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EHL
/EDMUND H LEE/Primary Examiner, Art Unit 1744